Title: From Thomas Jefferson to Collow Frères, Carmichael & Co., 25 July 1788
From: Jefferson, Thomas
To: Collow Frères, Carmichael & Co.


          
            
              Gentlemen
            
            Paris July 25. 1788.
          
          A journey into Holland and Germany, and close occupation since my return, have prevented my having the honour of sooner answering your favors of the 19th. and 20th. of March which came here during my absence. I am sorry that the trees which came for me, on board the Portsmouth, should have been the occasion of any thing disagreeable between yourselves and Mr. Limozin. The difference of their being landed at Havre or at Dunkirk did not merit that. They came on to me very safely from this last place, and I can assure you that Mr. Limozin has never written a word to me on the subject of what passed on that occasion, and that it is not otherwise known to me than from your own letter. Your attentions to me on this, as well as on other occasions, have been highly satisfactory and flattering to me, and will always call for my sincere acknolegements, as well as assurances of the esteem & attachment with which I have the honour to be, Gentlemen your most obedient & most humble servt.,
          
            
              Th: Jefferson
            
          
        